Exhibit 99.2 FOR IMMEDIATE RELEASE Tuesday, November 12, 2013 Media General Completes Merger with Young Broadcasting RICHMOND, Va. – Media General, Inc. (NYSE: MEG) today closed on its business combination with New Young Broadcasting Holding Co., Inc. “All of us at Media General are extremely excited to complete our business combination with Young Broadcasting. We anticipate a quick and smooth integration of two companies with similar cultures and values. We are ready to capitalize immediately on our new, combined strength,” said George L. Mahoney, president and chief executive officer of Media General. The portfolio of owned or operated stations for the new company includes: Market DMA Rank Station Network Affiliation San Francisco-Oakland-San Jose, CA 6 KRON MNT Tampa-St. Petersburg-Sarasota, FL 14 WFLA NBC Raleigh-Durham, NC 24 WNCN NBC Nashville, TN 29 WKRN ABC Columbus, OH 32 WCMH NBC Greenville-Spartanburg, SC-Asheville, NC 37 WSPA CBS Greenville-Spartanburg, SC-Asheville, NC 37 WYCW CW Birmingham, AL 44 WVTM NBC Providence, RI 53 WJAR NBC Richmond-Petersburg, VA 57 WRIC ABC Albany-Schenectady-Troy, NY 58 WTEN ABC Albany-Schenectady-Troy, NY 58 WXXA FOX Mobile, AL-Pensacola, FL 59 WKRG CBS Knoxville, TN 61 WATE ABC Roanoke-Lynchburg, VA 66 WSLS NBC Green Bay-Appleton, WI 70 WBAY ABC Savannah, GA 92 WSAV NBC Jackson, MS 94 WJTV CBS Charleston, SC 95 WCBD NBC Johnson City, TN 97 WJHL CBS Greenville-New Bern, NC 99 WNCT CBS Davenport, IA-Rock Island-Moline, IL KWQC NBC Myrtle Beach-Florence, SC WBTW CBS Sioux Falls, SD KELO CBS Augusta, GA WJBF ABC Lansing, MI WLNS CBS Lansing, MI WLAJ ABC Lafayette, LA KLFY CBS Columbus, GA WRBL CBS Hattiesburg-Laurel, MS WHLT CBS Rapid City, SD KCLO CBS Media General will continue to be traded on the New York Stock Exchange under its existing symbol MEG. The merged company will retain the Media General name and will remain headquartered in Richmond, VA. About Media General Media General, Inc. is a leading local television broadcasting and digital media company, providing top-rated news, information and entertainment in strong markets across the U.S. The company owns or operates 31 network-affiliated broadcast television stations and their associated digital media and mobile platforms, in 28 markets. These stations reach 16.5 million, or 14%, of U.S. TV households. Their network affiliations include CBS (12), NBC (9), ABC (7), Fox (1), MyNetwork TV (1) and CW (1). Sixteen of the 31 stations are located in the top 75 designated market areas. Media General first entered the local television business in 1955 when it launched WFLA in Tampa, Florida as an NBC affiliate. The company subsequently expanded its station portfolio through acquisition. In November of 2013, Media General and Young Broadcasting merged, combining Media General’s 18 stations and Young’s 13 stations into the 31-member group that exists today. Five of the stations have been on the air since 1949: WCMH in Columbus, Ohio; WVTM in Birmingham, Alabama; WJARin Providence, Rhode, Island; KWQC in Davenport, Iowa; and KRONin San Francisco. Contact Media General Media General maintains extensive company information on its website www.mediageneral.com . The company’s media and investor contact is Lou Anne J. Nabhan, Vice President-Corporate Communications, lnabhan@mediageneral.com or 804-887-5120.
